Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 1 of 10 PageID #: 76



                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION


 UNITED STATES OF AMERICA                              CRIM. ACTION NO. 3:19-00239-01

 VERSUS                                                JUDGE TERRY A. DOUGHTY

 REGINALD WILLIAMS                                     MAG. JUDGE KAREN L. HAYES


                                    MEMORANDUM ORDER

        Pending before the Court is a Letter/Motion filed by Defendant Reginald Williams

 (“Williams”) requesting uncertain relief in connection with generalized concerns related to the

 COVID-19 pandemic [Doc. No. 16]. The United States has filed a response. [Doc. No. 19].

        Williams was on supervised release as part of a sentence imposed on April 8, 2015, for

 Possession with Intent to Distribute Methamphetamine. After testing positive for cocaine four

 times while on supervision, along with other various violations, the United States Probation Office

 sought to revoke Williams’ supervised release. [Doc. No. 4]. Williams’ supervised release was

 revoked on March 9, 2020, and he was sentenced to 12 months and one day imprisonment [Rec.

 Doc. 15].

        In his letter, Williams states he is still waiting to be designated to a BOP facility and

 remains incarcerated at Ouachita Correctional Center (OCC). He raises concerns about halfway

 house time and home confinement, concerns that he was being housed with other inmates in a pod

 that was under quarantine, concerns about his life and health, concerns over not being given a mask

 to wear, and concerns related to a lack of access to phones or news on television. He ends the letter




                                                  1
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 2 of 10 PageID #: 77



 by asking for “help with my current situation” but does not specify exactly what relief he is

 seeking. The letter doesn’t mention or ask for release or a reduction in sentence.

        Given the issues raised and the known threat from the Covid-19 pandemic, the Court

 ordered the United States to file a response no later than June 4, 2020. [Doc. No. 18]. The United

 States complied with that directive and filed its opposition [Doc. No. 19] on June 1, 2020.

        The United States asserts that any relief Williams may be requesting is not cognizable

 under a motion pursuant to 18 U.S.C. § 3582(c)(1)(A). Alternatively, the Government asserts that,

 to the extent Williams’ letter may be construed as a request for compassionate release, his

 generalized fear of COVID-19 does not warrant compassionate release. Finally, to the extent

 Williams’ letter may be construed as a request for home confinement under Coronavirus Aid,

 Relief, and Economic Security Act (“CARES Act”), Pub. Law 116-136, enacted on March 27,

 2020, the Government contends the Court is without jurisdiction to grant such a request.

                               Williams’ general request for “help”

        To the extent Williams’ letter requests “help” by seeking that the Court order a change of

 which pod he is assigned to, or that he be given access to masks, phone calls, or television while

 at OCC, those requests relate to the conditions of his confinement, not a modification of a sentence

 of imprisonment. Those requests are outside the scope of relief potentially available under 18

 U.S.C. §3582(c)(1)(A) and are not cognizable under this motion. See Schipke v. Van Buren, 239

 F. App’x 85, 85-86 (5th Cir. 2007) (noting that Schipke’s claims, which included complaints

 regarding the medical treatment she was receiving in federal custody and her conditions of

 confinement, should have been raised in a Bivens action, subject to the requirement that she

 exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C. § 1997e(a)).

        Therefore, this claim has no merit.



                                                  2
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 3 of 10 PageID #: 78



                                 Request for compassionate release

        Williams’ letter could be interpreted as making a request for compassionate relief. “[A]

 judgment of conviction that includes [a sentence of imprisonment] constitutes a final judgment

 and may not be modified by a district court except in limited circumstances.” Dillon v. United

 States, 560 U.S. 817, 825 (2010). Consistent with that principle of finality, 18 U.S.C. § 3582(c)

 provides that a court generally “may not modify a term of imprisonment once it has been imposed,”

 except in three circumstances: (1) upon a motion for reduction in sentence under 18 U.S.C. §

 3582(c)(1)(A), such as that presented by the defendant; (2) “to the extent otherwise expressly

 permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,” 18 U.S.C. §

 3582(c)(1)(B); and (3) where the defendant was sentenced based on a retroactively lowered

 sentencing range, 18 U.S.C. § 3582(c)(2).

        Relevant here, under § 3582(c)(1)(A), a court may reduce a term of imprisonment upon

 finding “extraordinary and compelling circumstances,” consistent with guideline policy

 statements. Under the statute as amended by the First Step Act, the Court may act “upon motion

 of the Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has

 fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a

 motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the

 warden of the defendant’s facility, whichever is earlier.” Id.

        In this case, because Williams is incarcerated in a state facility rather than a BOP facility,

 the Government concedes Williams is deemed to have exhausted administrative remedies for

 purposes of making a request for compassionate release, such that the Court has jurisdiction

 consider his motion. 18 U.S.C. § 3582(c)(1)(A).




                                                   3
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 4 of 10 PageID #: 79



        The Court will therefore consider Williams’ motion on the merits. Section 3582(c)(1)(A)

 provides that any reduction must be “consistent with applicable policy statements issued by the

 Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A). Relevant here, the applicable policy

 statement, U.S.S.G.§ 1B1.13, provides that a court may reduce the term of imprisonment after

 considering the § 3553(a) factors if the Court finds that (i) “extraordinary and compelling reasons

 warrant the reduction;” (ii) “the defendant is not a danger to the safety of any other person or to

 the community, as provided in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this

 policy statement.” U.S.S.G. § 1B1.13.

        The policy statement includes an application note that specifies the types of medical

 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is met if the

 defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor cancer,

 amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced dementia.” U.S.S.G.

 § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant is: (1) suffering from a

 serious physical or medical condition, (2) suffering from a serious functional or cognitive

 impairment, or (3) experiencing deteriorating physical or mental health because of the aging

 process, any of which substantially diminishes the ability of the defendant to provide self-care

 within the environment of a correctional facility, and from which he or she is not expected to

 recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). The application note also sets forth other conditions

 and characteristics that qualify as “extraordinary and compelling reasons” related to the

 defendant’s age and family circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note

 recognizes the possibility that BOP could identify other grounds that amount to “extraordinary and

 compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).




                                                  4
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 5 of 10 PageID #: 80



          With regard to the last consideration relating to “extraordinary and compelling reasons”

 identified by the Director, BOP has issued a regulation defining its own consideration of

 compassionate release requests. See BOP Program Statement 5050.50.1 This program statement

 was amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

 detail BOP’s definition of the circumstances that may support a request for compassionate release,

 limited to the same bases the Sentencing Commission identified: serious medical condition,

 advanced age, and family circumstances.2

          The Court will therefore consider whether Williams’ COVID-19-related concerns

 constitute “extraordinary and compelling reasons” under the compassionate release statute. In his

 letter, Williams asserts a generalized concern for his life and health, along with a concern that he

 is being housed in a pod that is under quarantine, which presumably means he is concerned about

 contracting COVID-19 while incarcerated. Although he states, “I have kids with sickle cell and

 family I need to stay in contact with due to health issues and the condition that the world is in

 today,” he does not state that he himself is suffering from any serious physical or medical

 condition, any serious functional or cognitive impairment, or any deteriorating physical or mental

 health because of the aging process.

          Neither the policy statement nor the BOP regulation provides any basis for compassionate

 release based on general health concerns, including those arising from the COVID-19 pandemic.

 Rather, the grounds for compassionate release the Commission has identified are all based on

 inherently individual circumstances—health, age, and family responsibilities—and, nothing



 1
  Available at https://www.bop.gov/policy/progstat/5050_050_EN.pdf.
 2
  The policy statement is binding under the express terms of § 3582(c)(1)(A), and because it concerns only possible
 sentence reductions, not increases, it is not subject to the rule of Booker v. United States, 543 U.S. 220 (2005), that
 any guideline that increases a sentence must be deemed advisory. See Dillon v. United States, 560 U.S. 817, 830
 (2010) (making clear that the statutory requirement in § 3582 that a court heed the restrictions stated by the
 Sentencing Commission is binding).

                                                            5
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 6 of 10 PageID #: 81



 comparable to the general COVID-19 concerns that thousands of offenders could cite in

 compassionate release motions.

        The Court further notes that district courts within the Fifth Circuit have already denied

 compassionate release motions by defendants and stated such grounds are insufficient. See e.g.

 United States v. Koons, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020) (“General concerns

 about the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

 grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”);

 United States v. Wright, 2020 WL 1976828, at *6 (W.D. La. Apr. 24, 2020) (same); United States

 v. Marco Perez-Serrando, 2020 WL 2754914, at *2 (S.D. Miss. May 27, 2020) (“A generalized

 fear of contracting COVID-19 does not justify compassionate release.”); United States v. Clark,

 2020 WL 1557397, *4 (M.D.L.A. Apr. 1, 2020) (finding the defendant had failed to present

 evidence of extraordinary and compelling reasons to modify his prison sentence because he “does

 not meet any of the criteria set forth by the statute,” and he “cites no authority for the proposition

 that the fear of contracting a communicable disease warrants a sentence modification”). See also

 United States v. Alexander, 2020 WL 2468773, at *7 (M.D. La. May 13, 2020) (citing Clark, the

 fear of contracting a communicable disease does not warrant a sentence modification); Riggs v.

 Louisiana, 2020 WL 1939168, at *2 (W.D. La. Apr. 22, 2020) (prisoners are not entitled to release

 or transfer based solely on generalized COVID-19 fears and speculation).

        The Third Circuit, in a published opinion which has persuasive authority, has reached the

 same conclusion. United States v. Raia, 954 F.3d 594, 597(3d Cir. 2020) (noting “the mere

 existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

 cannot independently justify compassionate release”); accord, United States v. Eberhart, 2020 WL

 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“As defendant does not assert that he is suffering from



                                                   6
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 7 of 10 PageID #: 82



 a medical condition as defined in U.S.S.G. § 1B1.13, a reduction of sentence due solely to concerns

 about the spread of COVID-19 is not consistent with the applicable policy statement of the

 Sentencing Commission as required by § 3582(c)(1)(A.”).

        The Government argues that, to classify COVID-19 as an extraordinary and compelling

 reason supporting compassionate release would not only be inconsistent with the text of the statute

 and the policy statement, but it would be detrimental to BOP’s organized and comprehensive anti-

 COVID-19 regimens; could result in the scattershot treatment of inmates; and would undercut the

 strict criteria BOP employs to determine individual inmates’ eligibility for sentence reductions and

 home confinement. According to the Government, Section 3582(c)(1)(A) contemplates sentence

 reductions for specific individuals, not the widespread prophylactic release of inmates and the

 modification of lawfully imposed sentences to deal with a world-wide viral pandemic.

        After considering the authorities cited above, the Court finds that the generalized Covid-

 19 related fears expressed by Williams in his letter are not sufficient to establish the extraordinary

 and compelling reasons necessary to reduce a sentence.

         The Court additionally finds that Williams has failed to demonstrate that he “is not a

 danger to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)”

 governing pretrial release or detention, or that release comports with the §3553(a) factors. U.S.S.G.

 § 1B1.13(2); Watson, 2020 WL 1890541, at *3 (additionally finding the defendant was not eligible

 for compassionate release because he poses a danger to the community in light of the offense of

 conviction (six armed robberies), his lengthy criminal history as set forth in the PSR, and his

 various disciplinary infractions in prison, which “contradict[ ]his claims that imprisonment has

 changed him.”).




                                                   7
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 8 of 10 PageID #: 83



            In this case, Williams’ original conviction was for possession with intent to distribute

 methamphetamine. His four failed drug tests while on supervised release, along with his failure to

 communicate with his probation officer, and moving without permission, confirm his poor

 performance while on supervision. The concerns regarding community safety are heightened given

 the precarious nature of the COVID-19 pandemic, and the extra responsibilities being carried by

 law enforcement as a result.

            The Court concludes that, to the extent Williams’ letter may be construed as a request for

 compassionate release, his generalized fear of COVID-19 does not warrant compassionate release.

                             Request for home confinement under the CARES Act

            Williams’ letter states he is “concerned about” halfway house time and home confinement,

 which could be interpreted as a request for home confinement. The Director of the Bureau of

 Prisons (“BOP”) may “place a prisoner in home confinement for the shorter of 10 percent of the

 term of imprisonment of that prisoner or 6 months.” 18 U.S.C. § 3624(c)(2). Under the CARES

 Act, “if the Attorney General finds that emergency conditions will materially affect” BOP

 functioning, the BOP Director may “lengthen the maximum amount of time for which [he] is

 authorized to place a prisoner in home confinement” under Section 3624(c)(2). Pub. L. 116-136,

 § 12003(b)(2). On April 3, 2020, the Attorney General made such a finding, stating that because

 of COVID-19, “emergency conditions are materially affecting the functioning” of the BOP, so that

 the BOP director now has authority to grant home confinement to a larger grouper of prisoners.

 See Attorney General’s Apr. 3, 2020, Memorandum to Director, Bureau of Prisons.3

            Decisions regarding prisoner designations, including release to home confinement, are

 reserved exclusively to BOP, as they involve specialized determinations uniquely within its



 3
     Available at: https://www.justice.gov/file/1266661/download

                                                           8
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 9 of 10 PageID #: 84



 expertise. See18 U.S.C. § 3621(b) (providing that “[t]he Bureau of Prisons shall designate the

 place of the prisoner’s imprisonment,” taking into account his security designation, his

 programmatic needs, his mental and medical health needs, his faith-based needs, the proximity to

 his primary residence, BOP’s security concerns, and the recommendations of the sentencing court).

 Courts have no authority to dictate prisoner placements, and BOP’s prisoner designations are not

 subject to judicial review. Id. (“The Bureau may at any time, having regard for the same matters,

 direct the transfer of a prisoner from one penal or correctional facility to another.... A designation

 of a place of imprisonment under this subsection is not reviewable by any court”). See e.g., Siebert

 v. Chandler, 586 F. App’x 188, 189 (5th Cir. 2014) (“Moreover, a prisoner has no liberty interest

 or right to be housed in any particular facility, and the BOP has wide discretion in designating the

 place of a prisoner’s imprisonment.”), citing Olim v. Wakinekona, 461 U.S. 238, 244–45 (1983)

 and 18 U.S.C. § 3621(b).

          In the light of these statutory provisions, various courts have recognized a district court has

 no jurisdiction to order home confinement under the CARES Act, as that decision is reserved to

 BOP. United States v. Read-Forbes, 2020 WL 1888856, at *5 (D. Kan. Apr. 16, 2020) (“While

 the CARES Act gives the BOP broad discretion to expand the use of home confinement during the

 COVID-19 pandemic, the Court lacks jurisdiction to order home detention under this provision.”);

 United States v. Engleson, 2020 WL 1821797, at *1 (S.D.N.Y. Apr. 10, 2020) (same, though

 noting the district court can make a non-binding recommendation); United States v. Hembry, 2020

 WL 1821930, *2 (N.D. Cal. Apr. 10, 2020); United States v. Carter, 2020 WL 1808288, at *2

 (S.D. Ind. Apr. 9, 2020); United States v. Garza, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27,

 2020).




                                                    9
Case 3:19-cr-00239-TAD-KLH Document 20 Filed 06/05/20 Page 10 of 10 PageID #: 85



        The Court therefore concludes that, to the extent Williams’ letter may be construed as a

 request for home confinement under the CARES Act, the Court is without jurisdiction to grant

 such a request.

                                           Conclusion

        For the reasons set forth above,

        IT IS ORDERED that Williams’ Letter/Motion [Doc. No. 16] is DENIED.

        MONROE, LOUISIANA, this 5th day of June, 2020.



                                                    ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE




                                               10
